DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10019225 B1. The claim mapping is as follows: 
Current application
U.S. Patent No. 10019225 B1
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10

Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claims 18 and 20
Claim 19
Claim 19
Claim 20
Claims 6 and 15


Although the claims at issue are not identical, they are not patentably distinct from each other. Mainly, the claims of the pending application are broader than the corresponding claims of the patent: Independent claim 1 of the present application recites a method for playout of audio files when detecting a client device in an automobile comprising most of the limitations as claim 1 of the patent, but does not recite additional limitations such as the client device receiving an operation indicating one or more references to be save for in-automobile playout, nor the client device transmitting one or more references to a profile server device, wherein the reception of said references causes the profile server device to generate a playlist of the references. Independent claims 10 and 19 of the present application are directed to an article of manufacture and a client device, respectively, with similar limitations to corresponding claims 10 and 19 of the patent, but do not recite additional limitations such as the client device receiving an operation indicating one or more references to be save for in-automobile playout, nor the client dependent claims 2-9, 11-18 and 20 parallel those of corresponding dependent claims 2-9, 11-18 and 20 of the patent as mapped out above. The claims are therefore rejected under obviousness-type double patenting over the previously patented narrower claim(s). In re Van Ornum, 686 F.2d 937, 214 USPQ 761.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2017/0075701 A1 to Ricci et al. (“Ricci”) in view of US Patent Pub No 2004/0260835 A1 to Welk et al. (“Welk”).
As to claim 1, Ricci discloses a method comprising: determining, by the client device, that the client device is in an automobile (see figure 20; pg. 3, ¶ 0033 - ¶ 0038; pg. 13, ¶ 0338); in response to determining that the client device is in the automobile, retrieving, by the client device, a playlist; requesting, by the client device, a stream of the audio files from one or more audio server devices (see pg. 3, ¶ 0046 - ¶ 0047; pgs. 55-56, ¶  0741, ¶ 0746 - ¶ 0748); receiving, by the client device, the stream of the audio files; and causing, by the client device, audible playout of the stream of the audio files (see pgs. 54-55, ¶ 0738 - ¶ 0741).  
Ricci discloses personal settings or preferences for a vehicle occupant including playlists (see pg. 5, ¶ 0123), but does not disclose transmitting, by a client device, one or more references 
 Welk discloses an audio playback system for a vehicle, and further discloses wherein the user uses a computing device to select and store a personalized list of references or playlist of URLs from various sources to be accessed or be available while in a vehicle (see pg. 4, ¶ 0037 - ¶ 0040). 
Ricci and Welk are analogous art because they are both drawn to vehicle playback systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the user selected playlist as taught by Welk in the method as taught by Ricci, as it is merely one or many available or known playlist formats to select from (Welk pg. 2, ¶ 0027). The motivation would have been to generate a personalized playlist with various types of media using references from various sources (Welk pg. 4, ¶ 0040). 
As to claim 2, Ricci in view of Welk further discloses wherein requesting the stream of the audio files comprises: providing a visual or audible indication that the client device can play out the audio files (Ricci via display, see pg. 54, ¶ 0738; pg. 55, ¶ 0741); and receiving a command to request the stream of the audio files (Ricci pg. 13, ¶ 0342; pg. 55, ¶ 0741 - ¶ 0742).  
As to claim 3, Ricci in view of Welk further discloses wherein determining that the client device is in the automobile comprises: querying, by an application executing on the client device, an interface that provides whether the client device is estimated to be in the automobile; and receiving, by the application and via the interface, an indication that the client device is estimated to be in the automobile (Ricci pg. 50, ¶ 0692 - ¶ 0693; location likelihood based on multiple factors including device signaling, see pgs. 51-52, ¶ 0698 - ¶ 0706).  
claim 6, Ricci in view of Welk further discloses wherein the client device is a wireless communication device that is in communication with an audio playout system of the automobile (Ricci pg. 9, ¶ 0250), and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Ricci figure 8A; pg. 28, ¶ 0476; pg. 54, ¶ 0738).  
As to claim 7, Ricci in view of Welk further discloses wherein the client device is a component of the automobile (Ricci pg. 50, ¶ 0690), wherein the automobile includes an audio playout system (Ricci pg. 28, ¶ 0478), and wherein causing audible playout of the stream of the audio files comprises: providing the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Ricci figure 8A; pg. 28, ¶ 0476, ¶ 0478).  
As to claim 8, Ricci in view of Welk further discloses wherein the client device is a wireless communication device that includes a speaker (Ricci pg. 9, ¶ 0250; pg. 28, ¶ 0476), and wherein causing audible playout of the stream of the audio files comprises: playing out the audio files by way of the speaker (Ricci figure 8A; pg. 28, ¶ 0476; pg. 54, ¶ 0738).  
As to claim 9, Ricci in view of Welk further discloses further comprising: receiving, by way of a user interface function of a web browser application executing on the client device, input that selects the one or more references; and in response to receiving the input, storing the one or more references on the client device (Ricci pg. 13, ¶ 0342; Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039).  
As to claim 10, Ricci discloses an article of manufacture including a non-transitory computer-readable medium (see pg. 3, ¶ 0033), having stored thereon program instructions that, 
Ricci discloses personal settings or preferences for a vehicle occupant including playlists (see pg. 5, ¶ 0123), but does not disclose transmitting one or more references saved for in-automobile playout, wherein the one or more references indicate audio files, the playlist including the one or more references saved for in-automobile playout.
 Welk discloses an audio playback system for a vehicle, and further discloses wherein the user uses a computing device to select and store a personalized list of references or playlist of URLs from various sources to be accessed or be available while in a vehicle (see pg. 4, ¶ 0037 - ¶ 0040). 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the user selected playlist as taught by Welk in the article of manufacture as taught by Ricci, as it is merely one or many available or known playlist formats to select from (Welk pg. 2, ¶ 0027). The motivation would have been to generate a personalized playlist with various types of media using references from various sources (Welk pg. 4, ¶ 0040). 
As to claim 11, Ricci in view of Welk further discloses wherein requesting the stream of the audio files comprises: providing a visual or audible indication that the client device can play out the audio files (Ricci via display, see pg. 54, ¶ 0738; pg. 55, ¶ 0741); and receiving a command to request the stream of the audio files (Ricci pg. 13, ¶ 0342; pg. 55, ¶ 0741 - ¶ 0742).  
claim 12, Ricci in view of Welk further discloses wherein determining that the client device is in the automobile comprises: querying, by an application executing on the client device, an interface that provides whether the client device is estimated to be in the automobile; and receiving, by the application and via the interface, an indication that the client device is estimated to be in the automobile (Ricci pg. 50, ¶ 0692 - ¶ 0693; location likelihood based on multiple factors including device signaling, see pgs. 51-52, ¶ 0698 - ¶ 0706).  
As to claim 15, Ricci in view of Welk further discloses wherein the client device is a wireless communication device that is in communication with an audio playout system of the automobile (Ricci pg. 9, ¶ 0250), and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Ricci figure 8A; pg. 28, ¶ 0476; pg. 54, ¶ 0738).  
As to claim 16, Ricci in view of Welk further discloses wherein the client device is a component of the automobile (Ricci pg. 50, ¶ 0690), wherein the automobile includes an audio playout system (Ricci pg. 28, ¶ 0478), and wherein causing audible playout of the stream of the audio files comprises: providing the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Ricci figure 8A; pg. 28, ¶ 0476, ¶ 0478).  
As to claim 17, Ricci in view of Welk further discloses wherein the client device is a wireless communication device that includes a speaker (Ricci pg. 9, ¶ 0250; pg. 28, ¶ 0476), and wherein causing audible playout of the stream of the audio files comprises: playing out the audio files by way of the speaker (Ricci figure 8A; pg. 28, ¶ 0476; pg. 54, ¶ 0738).  
claim 18, Ricci in view of Welk further discloses the operations further comprising: receiving, by way of a user interface function of a web browser application executing on the client device, input that selects the one or more references; and in response to receiving the input, storing the one or more references on the client device (Ricci pg. 13, ¶ 0342; Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039).  
As to claim 19, Ricci discloses a client device comprising: a processor; memory; and program instructions, stored in the memory (see pg. 10, ¶ 0253), that upon execution by the processor cause the client device to perform operations comprising: determining that the client device is in an automobile (see figure 20; pg. 3, ¶ 0033 - ¶ 0038; pg. 13, ¶ 0338); in response to determining that the client device is in the automobile, retrieving a playlist; requesting a stream of the audio files from one or more audio server devices (see pg. 3, ¶ 0046 - ¶ 0047; pgs. 55-56, ¶ 0741, ¶ 0746 - ¶ 0748); receiving the stream of the audio files; and causing audible playout of the stream of the audio files (see pgs. 54-55, ¶ 0738 - ¶ 0741).  
Ricci discloses personal settings or preferences for a vehicle occupant including playlists (see pg. 5, ¶ 0123), but does not disclose transmitting one or more references saved for in-automobile playout, wherein the one or more references indicate audio files, the playlist including the one or more references saved for in-automobile playout.
 Welk discloses an audio playback system for a vehicle, and further discloses wherein the user uses a computing device to select and store a personalized list of references or playlist of URLs from various sources to be accessed or be available while in a vehicle (see pg. 4, ¶ 0037 - ¶ 0040). 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the user selected playlist as taught by Welk in the client device as taught Ricci, as it is merely one or many available or known playlist formats to select from (Welk pg. 2, ¶ 0027). The motivation would have been to generate a personalized playlist with various types of media using references from various sources (Welk pg. 4, ¶ 0040). 
As to claim 20, Ricci in view of Welk further discloses wherein the client device is a wireless communication device that is in communication with an audio playout system of the automobile (Ricci pg. 9, ¶ 0250), and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Ricci figure 8A; pg. 28, ¶ 0476; pg. 54, ¶ 0738).  

7.	Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Welk, and further in view of US Patent Pub No 2014/0006559 A1 to Drapeau et al. (“Drapeau”).
As to claims 4 and 13, Ricci in view of Welk disclose the method and article of manufacture of respective claims 1 and 10.
Ricci in view of Welk do not disclose further comprising: determining weather or traffic conditions within a threshold distance of the client device, wherein requesting the stream of the audio files from one or more audio server devices comprises requesting an audio file containing information regarding the weather or traffic conditions.  
Drapeau discloses a similar playlist streaming system (see pg. 1, ¶ 0006), and further discloses wherein additional content or information can be added to the streamed content, including traffic, weather and news, and further wherein the information can be localized to where the user is at any given time (see pg. 2, ¶ 0039 - ¶ 0040).
Ricci in view of Welk and Drapeau are analogous art because they are drawn to media content streaming systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the added weather or traffic information as taught by Drapeau in the method and article of manufacture as taught by Ricci in view of Welk. The motivation would have been to provide the user or driver with a more dynamic listening experience that includes pertinent information to the user's location (Drapeau Abstract).

8.	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Welk, and further in view of US Patent Pub No 2017/0115952 A1 to Gregory.
As to claims 5 and 14, Ricci in view of Welk disclose the method and article of manufacture of respective claims 1 and 10.
Ricci in view of Welk further disclose determining a number of humans in the automobile (Ricci pg. 52, ¶ 0705), but do not disclose wherein requesting the stream of the audio files from one or more audio server devices comprises requesting an audio file based on the number of humans in the automobile.  
Gregory discloses a similar vehicle audio system, and further discloses wherein playlists or audio content is output based on current vehicle occupant (see pg. 1, ¶ 0007; pg. 3, ¶ 0054), and including based on the number of occupants in the vehicle (see pg. 3, ¶ 0053; pg. 4, ¶ 0077 - ¶ 0078).
Ricci in view of Welk and Gregory are analogous art because they are both drawn to vehicle audio systems.
Gregory in the method and article of manufacture as taught by Ricci in view of Welk. The motivation would have been to provide personalized audio playout for a single or multiple occupants based on the occupants’ content preferences (Gregory pg. 3, ¶ 0053; pg. 4, ¶ 0077 - ¶ 0078).
 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652